Citation Nr: 1428979	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

In April 2010, the Board remanded this claim for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including Agent Orange exposure and his service-connected disabilities.


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in June 2005 and February 2006 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision to deny service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with a VA examination in December 2010.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In obtaining this December 2010 VA examination, the Board finds there was substantial compliance with the April 2010 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran contends that his currently diagnosed sleep apnea is due to his military service and, specifically, his conceded exposure to Agent Orange.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  As the RO has previously determined, the Veteran served in the Republic of Vietnam during the Vietnam Era, so his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.  The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that sleep apnea is not a disease listed in 38 C.F.R. § 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs are silent regarding any complaints, diagnoses, or treatment for sleep apnea in service.  Moreover, the Veteran has not contended that his symptoms have been recurrent since service.

The Veteran had a VA examination in December 2010, which confirmed the diagnosis of sleep apnea, as was previously noted in private treatment records dated in January 2005.  Following a review of the claims file and a physical examination of the Veteran, the examiner concluded the Veteran's sleep apnea was not due to or a result of the Veteran's military service, including his exposure to Agent Orange.  The examiner referenced the print out in the claims file that shows an internet listing of sleep apnea as a possible effect of Agent Orange.  The examiner clarified that this refers to central sleep apnea, which is a cessation of breathing due to a neurological impairment such as neuropathy, a stroke, or brain cancer.  The examiner stated that the Veteran is diagnosed with obstructive sleep apnea, which is a cessation of breathing due to a narrowed or obstructed upper airway that blocks air flow during sleep.  Obstructive sleep apnea is usually associated with obesity, not potential neurotoxins like Agent Orange.  Further, the examiner noted the Veteran was not diagnosed with sleep apnea until 2005, after a period of progressively worsening snoring that the Veteran reported began in 1992.  Snoring is not the same as sleep apnea, which began approximately 25 years after service.  The Board finds the December 2010 medical opinion is probative and is supported by sufficient rationale.  There are no contrary opinions of record.  

The Veteran maintains that the condition is related to service and his exposure to Agent Orange.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of sleep apnea falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.


ORDER

Service connection for sleep apnea is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


